UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1842



WILLIAM C. POSEY,

                                             Plaintiff - Appellant,

          versus

STATE OF NORTH CAROLINA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. Richard C. Erwin, Senior
District Judge. (CA-95-663)


Submitted:   February 27, 1997             Decided:   March 10, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


William C. Posey, Appellant Pro Se. Virginia Lori Fuller, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order adopting the

magistrate judge's recommendation and dismissing his complaint

filed pursuant to the Americans with Disabilities Act, 42 U.S.C.A.

§§ 12101-12213 (West 1995). We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-
trate judge and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. Posey v. North Carolina, No.
CA-95-663 (M.D.N.C. May 29, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2